Citation Nr: 1447649	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-20 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability, to include panic disorder without agoraphobia, and bipolar disorder.

3.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1980 to July 1987, for which he received an honorable discharge.  For the Veteran's active service from July 1987 to June 1992, he received a dishonorable discharge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the claim to reopen and the claim for an increased disability rating sought on appeal.

In December 2013, the Board remanded this matter for additional development.  The Board finds substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  An August 2004 rating decision denied service connection for a psychiatric disability.  The Veteran did not appeal that decision, and the decision is final.

2.  The evidence received subsequent to the most recent final denial of service connection for a psychiatric disability is new and material because it raises a reasonable possibility of substantiating the claim.

3.  The probative medical evidence has determined that the Veteran's psychiatric disabilities were not incurred in and are not related to the Veteran's period of honorable active service.

4.  From the December 29, 2004, effective date of the grant of service connection, the lumbar spine disability orthopedic manifestations have been characterized by forward flexion limited to 40 degrees with no ankylosis or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision denying service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  Since the August 2004 rating decision, new and material evidence has been received to reopen a claim for service connection for a psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).
 
3.  A psychiatric disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

4.  The criteria for an initial rating in excess of 20 percent have not been met for a lumbosacral spine disability.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated May 2009 and November 2009.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent September 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims on appeal in September 2009, February 2014, and September 2014.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

Character of Service

For disability resulting from personal injury suffered or disease contracted in line of duty in the active military service, VA will, in general, pay compensation to any Veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014). 

In a September 2001 administrative decision, the RO determined that the Veteran's service from March 7, 1980, through July 13, 1987, was considered honorable for VA purposes but that he was discharged under dishonorable conditions for VA purposes for the period of service from July 14, 1987, to June 16, 1992.  That decision found that service connection may be established for disability resulting from injury or disease incurred during the period of active duty from March 7, 1980, through July 13, 1987, but not for injury or disease incurred during the period of active duty after July 13, 1987, because the active service after July 13, 1987, was considered dishonorable for VA purposes.  In the instant decision, the Board refers to the earlier period of service as qualifying service.


New and Material Evidence

An August 2004 rating decision denied service connection for a psychiatric disability and found that the evidence showed that any psychiatric disability was not incurred in or caused by service.

The evidence of record at that time of the August 2004 rating decision included the Veteran's service medical records, VA treatment records, and private treatment records.  That evidence was found to not show that a psychiatric disability was incurred in or caused by the Veteran's active service.  

The Veteran was notified of the denial in August 2004.  However, no appeal was received from the Veteran and he did not submit additional evidence relating to any psychiatric disability within one year following that denial.  Therefore, the August 2004 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence added to record since the final August 2004 rating decision includes a September 2014 VA examination concerning the psychiatric disability.  The Board finds that the new evidence added to the claims file is new as it was not before the adjudicators at the time of August 2004 rating decision.  Furthermore, that new evidence is material because it relates to unproven elements of the claim previously denied in the August 2004 decision.  

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim is reopened.  To that extent only, the appeal is allowed.  The Board will now review the claim for service connection.  The Board finds no prejudice to the Veteran in considering the claim because the RO adjudicated the claim on the merits.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014).

The Veteran asserts that his psychiatric conditions manifested during active service.  He specifically references treatment notes that indicate he had anxiety issues and marital problems in the 1980s.

A November 1979 entrance examination report shows that the Veteran was clinically evaluated with no psychiatric conditions, nor did the Veteran report that he currently had or had ever had any nervous issues.

An October 1980 service medical record shows that the Veteran was seen in the mental health clinic due to stress concerning his wife.  He was prescribed sinequan.  A follow-up report twenty-two days later showed that his depressed feelings were significantly reduced.

A January 1981 service medical record shows that the Veteran reported anxiety due to his wife.

An April 1981 service medical record shows that the Veteran reported nervous issues regarding his wife and was prescribed valium.  He also reported stress resulting from financial concerns.

A May 1981 service medical record shows that the Veteran requested anti-anxiety medication.

A July 1981 service medical record shows that the Veteran reported anxiety concerning his wife.

A January 1987 service medical record shows that the Veteran reported that he was having marital problems, being uptight, and experiencing insomnia.  He also reported that xanax was not helping is symptoms.

A February 1987 service medical record shows that the Veteran and his spouse underwent marital counseling and alcohol abuse counseling.

Service medical records from June 1987 show that the Veteran was diagnosed with psychosocial stress secondary to separation, and with insomnia.  The medical records also note acute situational anxiety related to problems from his marriage.  He did not have any suicidal ideations.  Medical records also show that in June 1987 he was admitted to the emergency room due to abusing alcohol with reports that he was neglecting his children. 

A July 1987 service medical record shows that the Veteran was diagnosed with problem drinking due to excessive drinking to cope with his marital problems.  

A March 2001 private hospital treatment records shows that the Veteran was diagnosed with a bipolar affective disorder.

An April 2001 private treatment records shows that the Veteran was assessed with a bipolar disorder, hypomanic, and a panic disorder without agoraphobia.  The note reported that the Veteran had recently been released from prison after serving a twelve year sentence for sodomy, carnal knowledge, and communicating a threat to a minor.  The Veteran was assessed with poor judgment and problems with decision making and planning that were exacerbated by a pre-service head injury.  The Veteran denied he committed the sexual offenses for which he was convicted and served 12 years.

A June 2004 VA examination report shows that the Veteran was diagnosed with a panic disorder with agoraphobia noted as chronic and moderate.  The VA examiner noted that the Veteran had a history of stress and anxiety reactions which was noted in an August 1987 service medical record.  Also noted by the VA examiner was a diagnosis of a panic disorder in May 1990.  

From June 2004 to May 2014, VA treatment records show that the Veteran was diagnosed and treated for a bipolar disorder.  

A September 2014 VA mental health examination report shows that the Veteran was assessed with a bipolar disorder.  The VA examiner reported that while the Veteran reported panic attacks, after reviewing the file, it could not be determined if he met the diagnostic criteria for a panic disorder.  The VA examiner noted that the Veteran's psychiatric condition showed symptoms of depressed mood, anxiety, panic attacks, mild memory loss, flattened affect, impaired abstract thinking, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relations, and difficulty in adapting into stressful circumstances, including work or a work like setting.  The VA examiner, after examining the Veteran and reviewing the claims file, opined that it was less likely than not that the Veteran's unspecified bipolar disorder was incurred during his service.  The VA examiner's supporting rationale noted that while psychological evaluation and testing of the Veteran showed that he clearly had symptoms that meet the criteria for a diagnosis of Unspecified Bipolar Disorder, none of the symptoms of that disorder manifested prior to July 13, 1987, the last day of his honorable active duty service.  The VA examiner noted that while the Veteran's service medical records clearly showed that he had situational anxiety with dysphoria related to marital troubles in the period prior to July 13, 1987.  Situational anxiety and depression, which the VA examiner noted would be currently be classified as an adjustment disorder, are distinct and separate condition from bipolar disorder.  The VA examiner explained that adjustment disorders occur in response to a specific stressor which in the Veterans case was his marital issues.  A bipolar disorder, on the other hand, consists of different and a more serious constellation of symptoms, which developed in large part to a genetic predisposition.  The VA examiner noted that the Veteran was diagnosed with a panic disorder in the late 1980s and into the 1990s, but not before July 13, 1987, nor were panic attacks noted before that date.  Thus, even if the Veteran had experienced a panic disorder, which was unclear, the VA examiner had to opine that the disorder did not begin until after the Veteran's honorable period of active service.  

After a careful review of the pertinent evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disability. 

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical opinion over another depending on factors such as reasoning employed by the examiners and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner does not explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the opinions provided by the September 2014 VA examiner that the Veteran's psychiatric disability was less likely than not incurred in or related to honorable active service is both probative and persuasive.  The VA examiner's opinion was based on a thorough and detailed examination of the Veteran and the claims folder and supported by an adequate and persuasive rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, the September 2014 VA examiner addressed and reconciled the conflicting medical evidence of record, specifically statements made by the Veteran and indications that the Veteran may have had a psychiatric disability during active service.  The VA examiner discussed service medical records that showed the Veteran was treated for some anxiety and depression during service but opined that those conditions were separate and distinct from a current psychiatric disability of bipolar disorder.

In this case, the only competent medical opinion evidence of record weighs against a claim for service connection under any of the theories of entitlement set forth above.  The Board finds the September 2014 VA examiner's opinion constitutes probative evidence on the medical nexus question and whether the Veteran's in service treatment for psychiatric conditions were related to his current bipolar disability, as it was based on review of the Veteran's documented medical history and assertions and examination.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The only other evidence of record supporting the Veteran's claim is his own lay statements.  The Board also notes that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, a determination of whether any diagnosed psychiatric disability is related to service requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Consequently, his statements do not constitute competent evidence in support of the claim.

Accordingly, the Board finds that the claim for service connection for a psychiatric disability, to include bipolar disorder and a panic disorder, must be denied.  In reaching that conclusion, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Lumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 
In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

The Veteran asserts that the symptoms of his degenerative disc disease of the lumbar spine warrant a rating in excess of 20 percent.

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2014).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2014).  

The General Formula provides that a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2014). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2014). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2014).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2014).   The Veteran's radiculopathy of the lower extremities is separately rated 20 percent disabling in each lower extremity.  The Veteran has not expressed disagreement with those neurologic ratings.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2014).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two week but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2014). 

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  38 C.F.R. § 4.40 (2014).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).  Factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity or disuse atrophy.  38 C.F.R. § 4.45 (2014).

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

The RO has rated the Veteran's back disability under Diagnostic Code 5243 for degenerative disc disease of the spine.  Other disabilities of the lumbosacral spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.  Diagnostic Code 5003 also provides ratings for arthritis.  38 C.F.R. § 4.71a (2014).  Diagnostic Code 5003 directs the rater to first determine if a rating is warranted under the criteria for rating limitation of motion and provides that if the amount of limitation of motion is noncompensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  The evidence shows that there is not involvement of degenerative arthritis of two or more major joints or groups of minor joints as shown by X-ray evidence.  Also, a rating under Diagnostic Code 5003 cannot be combined with a rating based on limitation of motion.  Therefore, no higher or separate rating is warranted pursuant to Diagnostic Code 5003.

A September 2009 VA examination report shows that the Veteran reported flare ups concerning his back that were described as severe and occurring one time per year.  The Veteran reported that the flare-ups lasted one to two weeks and occurred when he ran out of medication.  No incapacitating episodes were reported.  Physical examination of the spine showed a normal symmetry and an antalgic gait without the use of a cane.  No abnormal spinal curvatures were noted.  Examination of the muscles of the spine showed no abnormalities or guarding severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Range of motion testing for the lumbar spine showed forward flexion to 80 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees with no objective evidence of pain.  No additional limitation of motion with repetitive use was noted.  The VA examiner noted a negative sign for Laseque's.  An imaging study showed that the Veteran had L4/L5 moderate facet disease.  The VA examiner diagnosed degenerative disc disease of the lumbar spine with no negative effects on usual daily activities.  While it was noted that the Veteran last worked in 1992, the examiner opined that the absence in employment was due to a prison term and was not related to any lumbar spine disability.  

A February 2014 VA examination report shows that the Veteran was diagnosed with degenerative arthritis of the spine and intervertebral disc syndrome.  The Veteran did not report any flare ups.  Range of motion testing showed forward flexion of the lumbar spine to 50 degrees with pain noted at 50 degrees, extension to 20 degrees with pain noted at 20 degrees, right and left lateral flexion to 20 degrees with pain noted at 20 degrees for both directions, right lateral rotation to 25 degrees with pain noted at 25 degrees, and left lateral rotation to 20 degrees with pain noted at 20 degrees.  After repetitive use testing the Veteran's range of motion was shown on forward flexion to be limited to 40 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees, right lateral rotation to 25 degrees, and left lateral rotation to 20 degrees.  The VA examiner reported that the Veteran had some functional loss of the thoracolumbar spine with symptoms such as less movement than normal; weakened movement; incoordination; pain on movement; disturbances in locomotion; interference with sitting, standing, and/or weight bearing; and lack of endurance.  The VA examiner noted that the Veteran exhibited localized tenderness of the thoracolumbar spine located at L3 through S1.  The Veteran was also noted to have muscle spasms resulting in an abnormal gait or abnormal spinal contour.  He was not found to have muscle spasms of the thoracolumbar spine not resulting in abnormal gait or abnormal spinal contour.  The Veteran was noted to have guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  The VA examiner reported that the Veteran did not have any neurological abnormalities associated with his lumbar spine disability such as bowel or bladder problems.  While the Veteran was diagnosed with intervertebral disc syndrome, no incapacitating episodes were reported or noted during the last 12 months.  The VA examiner noted that the Veteran used a cane constantly for ambulation and weight bearing.  A review of imaging studies of the Veteran's spine showed evidence of arthritis but no thoracic vertebral fracture with loss of 50 percent or more of height was shown.  No ankylosis of the spine was noted.  The VA examiner remarked that the Veteran's thoracolumbar spine condition impacted the ability to work with regard to prolonged standing only.  

The Board finds that the preponderance of evidence is against the claim for an increased rating for degenerative joint disease of the lumbar spine, as at no time during the pendency of the appeal has the Veteran been evaluated with favorable ankylosis of the thoracolumbar spine or forward flexion or forward flexion of the thoracolumbar spine limited to 30 degrees or less which would warrant a rating of 40 percent or greater.  During the pendency of this appeal, the Veteran's most limited forward flexion was 40 degrees as reported on February 2014 VA examination report, and that rating was taken after repetition and contemplated pain and other factors reducing range of motion.  Therefore, the Board finds that the Veteran's current limitations of his thoracolumbar spine more nearly approximates the 20 percent rating he is currently assigned.  The Board has also considered pain on motion, but that pain and other functional limitation factors are not shown to have further limited the range of flexion to 30 degrees or less.

The Board notes that neurological abnormalities have not been noted, other than complaints of pain.  The Veteran has never reported or been diagnosed with neurological abnormalities regarding bowel or bladder problems.  Therefore, the Board finds that there is no separately ratable neurologic residual of the spine disability beyond the radiculopathy of the lower extremities for which the Veteran is already separately rated.  

Finally, the Board notes that there is no mention of, or medical or lay evidence of physician-prescribed bed rest associated or due to the spine disability.  Thus, the Board finds that there is no evidence of any incapacitating episodes and therefore Diagnostic Code 5243 is not applicable. 

The Board has also considered the statements submitted by the Veteran in support of his claim.  The Board finds that the Veteran is a lay person and is competent to report observable symptoms he experiences through his senses such pain and stiffness.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.  The identification or diagnosis of a spinal disability and the determination of the range of motion of the spine requires medical expertise that the Veteran has not shown he possesses.  Determining whether the Veteran meets some of the criteria for a higher rating requires medical diagnostic testing.  Competent evidence concerning the nature and extent of the Veteran's intervertebral disc syndrome and degenerative disc disease of the lumbar spine has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent clinical findings in conjunction with the examination.  The medical findings, as provided in the examination reports, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive in this case and outweighs the Veteran's statements in support of his claim.

The Board finds the VA examination reports from May 2009 and February 2014 to be the most probative evidence of record as each report contained detailed diagnostic testing of the Veteran's thoracolumbar range of motion and thorough rationales concerning the Veteran disability.  Therefore, the Board finds that a rating in excess of 20 percent for a lumbosacral spine disability is not warranted, and the preponderance of the evidence is against an assignment of a higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2014).

Extraschedular Ratings

The Board has considered whether referral is warranted for consideration of the assignment of an extraschedular rating.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular rating commensurate with the average earning capacity impairment where there is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization, so as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b) (2014). 

Extraschedular consideration involves a three step analysis.  First, the Board must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not contemplate the level of disability and symptomatology, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008). 
The Board finds that all of the experienced symptoms of the lumbar spine disability are contemplated by the schedular criteria.  38 C.F.R. §§ 4.71a, 4.88b, 4.124a (2014).  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms are contemplated by the types of symptoms listed.  Essentially, the Veteran has reported pain, reduced range of motion, and fatigue concerning his back.  Examiners have conducted examinations of the Veteran's spine and reported the Veteran's range of motion, observable pain indications, laboratory results, and sensory diagnostic test results.  38 C.F.R. § 4.71a (2014).  The Veteran's symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate different levels of severity than the Veteran is currently experiencing, including higher levels.  However, the Veteran does not meet the criteria for those higher ratings.  Specifically, his lumbosacral spine range of motion is not limited enough to warrant a higher rating and no ankylosis or incapacitating episodes were shown.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted. 


ORDER

New and material evidence has been received to reopen the claim for service connection for a psychiatric disability.  To that extent only, the claim is allowed.

Entitlement to service connection for psychiatric disability, to include a panic disorder and bipolar disorder, is denied.

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


